DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed April 26, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 1-20 are currently pending.  Claims 4 and 13-20 are withdrawn.  Claims 1 and 3-11 are currently amended.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 3 and 7-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Regarding claim 3, the amendment to claim 3 clarifies that the mixed solution further comprises one, or more than one, of the recited elements, thus obviating the previous rejection to claim 3. 
Regarding claim 7, the amendment to claim 7 clarifies that it is the casting gel solution further comprises a pH indicator, thus obviating the previous rejection to claim 7.
Regarding claim 11, the amendment to claim 7 clarifies that the pH indicator in the casting gel solution changes the color of the solution under an acidic or alkaline condition, thus obviating the previous rejection of claim 11.
Therefore, the rejection of claims 3 and 7-11 are withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejections Withdrawn
RE: Rejection of Claim 1 under 35 U.S.C. 103 as being unpatentable over Rana, in view of Tang; and
Rejection of Claim 2-3, 5-6 and 12 under 35 U.S.C. 103 as being unpatentable over Rana, in view of Tang, and further in view of Zhao and Hwang; and
Rejection of Claims 7-11 under 35 U.S.C. 103 as being unpatentable over Rana, in view of Tang and Zhu, as evidenced by ATCC:
Due to the claim amendments the rejection under 35 U.S.C. 103 has been withdrawn, however the amendments have necessitated a new ground of rejection, as set forth below.

New grounds of Rejection, Necessitated by Amendment
Claims 1-3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rana et al., (Journal of Biomaterials and Tissue Engineering, Vol. 4, 507-535, 2014; previously cited) (“Rana”), in view of Osateerakum (The 2011 Biomedical Engineering International Conference (BMEiCON-2011), pages 290-293; see PTO-892) (“Osateerakum”) and Hwang et al., (Biofabrication 2 (2010) 035003 (12 pages); previously cited) (“Hwang”).
Rana is directed to cell-laden hydrogels. Rana teaches the cell-laden hydrogels are useful for tissue engineering and drug discovery applications. Rana teaches that cell scaffolds in the form of hydrogels are widely employed as a support system for engineering tissue since they mimic mechanical and chemical properties of the native niche, and have the best mimicking abilities of native ECM (extracellular matrix). (Abstract; 2. HYDROGEL SCAFFOLDS, page 510; 3. CELL-LADEN HYDROGEL SCAFFOLDS, left column, page 520; 3.2 Directed Assembly Technique, right column, first paragraph, page 509).  Rana’s Table II (page 526) discloses a variety of types of hydrogel materials for entrapping cells, including alginate and gelatin.
Regarding claim 1, Rana teaches that scaffolds in the form of hydrogels are an encouraging niche for cells since hydrogels could mimic the native tissue environment.  Hydrogels have received much attention for use in tissue engineering applications due to their dynamic functional properties and ability to mimic native ECM (extracellular matrix).  Since hydrogels are cross-linked polymer networks having hydrophilic properties, they are able to entrap cells to mimic native tissue structure, i.e. cell-laden hydrogels.  The cell-laden hydrogels are well-known as carriers for cell delivery and use as 3D tissue engineering structures (1. INTRODUCTION, right column, first and second paragraphs, page 509; 2. HYDROGEL SCAFFOLDS, right column, page 510; Figs. 1 and 2). Rana further teaches the properties of hydrogels used for cell culturing can be tuned according to the desired application and requirements of the scaffold (2.1 Properties of Hydrogels, page 510) and reinforced composite hydrogels are one type of hydrogel wherein the hydrogel is mixed with other materials, including secondary polymers such as alginate-composite hydrogels. Rana teaches the alginate-composite hydrogels can include incorporation of ECM proteins such as collagen to regulate cell-interactive properties (2.2.3 Reinforced Composite Hydrogels, left column, first paragraph, page 514).
Rana specifically teaches producing a cell mixed hydrogel (cell-laden hydrogel) by mixing cells in a hydrogel pre-polymer solution followed by dispersing into a mold and allowing polymerization by incubation or photoinitiation (3. CELL-LADEN HYDROGEL SCAFFOLDS, left column page 520). Rana’s Figures 2 and 9 illustrate mixing cells with the pre-polymer solution and dispersing the cell mixed hydrogel pre-polymer solution into a mold for subsequent gelation, thus producing a cell-mixed hydrogel.
The method disclosed in Rana’s teaching reads on the limitations “producing a cell mixed hydrogel” and “dispersing the cell mixed hydrogel into the casting gel mold manufactured in the three-dimensional shape and gelating the cell mixed hydrogel to manufacture a structure gelated in a three-dimensional shape.”
As to the limitation “wherein the cell mixed hydrogel comprises gelatin and alginate”, Rana discloses that cell-laden hydrogels can be composed of naturally derived materials including alginate and gelatin (hydrolyzed collagen) (2.2.2 Photosensitive Hydrogels, left column, second paragraph, page 513; Table II), and cell-laden hydrogels can be composed of alginate composites that incorporate ECM proteins including collagen to regulate cell-interactive properties (2.2.3 Reinforced Composite Hydrogels, left column, page 514).  However, Rana does not further exemplify mixing gelatin with alginate to prepare the cell-laden hydrogel.
Osateerakum is directed to tissue engineering of cartilage using alginate and crosslinked gelatin as a three-dimensional scaffold. The hydrogel scaffolds were seeded with human articular chondrocytes (Abstract).  Osateerakum teaches alginate is a natural polysaccharide derived from brown algae and gelatin is a protein derived from collagen (INTRODUCTION, right column, second and third paragraphs, page 290). Osateerakum teaches the alginate-gelatin scaffold was prepared by mixing the chondrocyte suspension with 0.5 ml of the scaffold solution, thereafter the cell-laden scaffold solution was subjected to gelation by ionic crosslink using CaCl2 (Scaffold preparation, page 291). Osateerakum’s disclosed hydrogel reads on a cell culture support having a double crosslink since crosslinked gelatin is combined with alginate and further crosslinked via ionic crosslinking with CaCl2.
Thus, Osateerakum has established it was well-known that double crosslinked cell-laden hydrogels for use as cell culture supports are produced by mixing cells, crosslinked gelatin and alginate, and thereafter gelation was induced by ionic cross-linking.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a hydrogel comprising gelatin and alginate, as the alginate composite hydrogel of Rana.
 The person of ordinary skill in the art would have been motivated to use a hydrogel comprising gelatin and alginate, as taught by Osateerakum, for the predictable result of providing a three-dimensional scaffold that supports human chondrocyte regeneration, thus promoting cartilage healing.
The skilled artisan would have had a reasonable expectation of success in substituting the hydrogel comprising gelatin and alginate, for the alginate composite hydrogels of Rana because Osateerakum has shown that hydrogels comprising gelatin and alginate promote cartilage regeneration.
Further regarding claim 1 and the limitation “wherein the gelating occurs by reducing the temperature of the cell mixed hydrogel to about -4°C to 37°C to cause crosslinking of the gelatin”, it is noted that, absent evidence to the contrary, it is considered that Osaterrakum’s disclosed scaffold preparation takes place under standard laboratory conditions at room temperature, approximately 25°C. Therefore, given that Osateerakum teaches the gelatin is crosslinked at the time of mixing with alginate, it is considered that Osateerakum’s disclosed crosslinked gelatin occurs by the reduced temperature of about 25°C, thus meeting the limitation of claim 1.
Additionally, as to the limitation that the divalent cation from the three-dimensional casting gel mold causes crosslinking of the alginate, it is noted that although Osateerakum teaches alginate crosslinking using CaCl2, Osateerakum is silent as to whether or not the divalent cation (CaCl2) is from a three-dimensional casting gel mold.
However, Hwang is directed to fabricating cell-laden, three-dimensional alginate-gelatin hydrogels for tissue engineering, wherein gelatin beads are mixed with alginate and cells. The gelatin beads are prepared by gelation of gelatin at the reduced temperature of 4°C (Abstract). Hwang teaches a 2% alginate solution was prepared in DPBS and filtered with a 0.22 µm filter. Gelatin beads were mixed with the alginate solution at 4°C and thereafter the mixed solution was placed in disk-shaped agarose molds comprising CaCl2 (Figure 1 and Fabrication of cell-laden porous hydrogel, pages 2-3). Thus, Hwang has established it was well-known that alginate can be crosslinked by manufacturing an agarose casting gel mold in a three-dimensional shape wherein the agarose gel mold includes divalent cations that diffuse into the alginate solution thus causing gelation and crosslinking to form and shape the alginate hydrogel scaffold.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare gel casting molds to include divalent cations to cause the desired crosslinking of the alginate solution to form the alginate composite hydrogel for use as the three-dimensional cell scaffold.
The person of ordinary skill in the art would have been motivated to modify the scaffold preparation of Osateerakum to include manufacturing the three-dimensional casting gel mold to include divalent cations that cause crosslinking of the alginate solution, as taught by Hwang, for the predictable result of successfully promoting gelation and crosslinking of alginate to form the desired three-dimensional hydrogel scaffold, thus meeting the limitations of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Osateerakum and Hwang because each of these teachings are directed at fabricating alginate composite hydrogels for use as cell scaffolds in tissue engineering.	
Further regarding claim 1 and the limitation “…wherein the manufacturing of the casting gel mold in a three-dimensional shape comprises: dissolving a biodegradable polymer in a divalent cation aqueous solution to produce a casting gel solution…”
It is noted that Hwang teaches the agarose gel mold for casting the alginate-gelatin hydrogel is manufactured by dissolving the agarose (biodegradable polymer) in CaCl2 (divalent cation aqueous solution) (Fabrication of cell-laden porous hydrogel, pages 2-3), thus meeting the limitation of claim 1.
As to the limitation “…putting the casting gel solution in a tray part having a groove, inserting a mold part having a mold protrusion of a three-dimensional shape into the tray part, solidifying the casting gel solution, and removing the mold part to manufacture a three-dimensional casting gel mold”, it is noted that Hwang teaches putting the agarose solution in a 2 mm height mold, the solution was gelled (solidified) and punctured with 10 mm diameter punches to remove the mold parts to manufacture the three dimensional casting gel mold in which the alginate-gelatin mixtures were cast, thus Hwang’s teaching reads on “…putting the casting gel solution in a tray part having a groove, inserting a mold part having a mold protrusion of a three-dimensional shape into the tray part, solidifying the casting gel solution, and removing the mold part to manufacture a three-dimensional casting gel mold”, thus meeting the limitation of claim 1.
Regarding claim 2, Osateerakum teaches mixing gelatin with alginate to prepare a mixed solution which is further mixed with cells to prepare the cell mixed hydrogel (Scaffold preparation, page 291).  Hwang teaches filtering the hydrogel solution using a 0.22 µm filter (Fabrication of cell-laden porous hydrogel, pages 2-3). Thus, the combined prior art as set forth above regarding claim 1, meets the limitations of claim 2.
Regarding claim 3, it is noted that Rana teaches the alginate-composite hydrogels can include incorporation of ECM proteins such as collagen to regulate cell-interactive properties (2.2.3 Reinforced Composite Hydrogels, left column, first paragraph, page 514).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine collagen with the prior art alginate composite hydrogel.
The person of ordinary skill in the art would have been motivated to modify the alginate composite hydrogel to include collagen, as taught by Rana, for the predictable result of successfully regulating cell-interactive properties, thus meeting the limitation of claim 3.
The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to combine collagen with alginate hydrogels.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Rana.
Regarding claim 5, it is noted that Rana teaches cell-laden hydrogels are useful for encapsulating stem cells (3. CELL-LADEN HYDROGEL SCAFFOLDS, page 520). Rana further teaches stem cells are an excellent cell source for tissue engineering and regenerative medicine applications as well as useful for investigative models for determining and controlling cell behavior (6. STEM CELL-LADEN HDYROGELS, left column to right column, first paragraph, page 524).
Thus, Rana does render obvious the cell-laden hydrogels include stem cells, that is, Rana teaches the limitations required by the current claims.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine stem cells with the prior art alginate composite hydrogel.
The person of ordinary skill in the art would have been motivated to modify the alginate composite hydrogel to include stem cells, as taught by Rana, for the predictable result of successfully preparing hydrogel scaffolds useful for tissue engineering, thus meeting the limitation of claim 5.
The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to combine collagen with alginate hydrogels.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Rana.
Regarding claim 12, Hwang teaches the gelatin was mixed with the alginate solution at 4°C (Fabrication of cell-laden porous hydrogel, right column, last paragraph, page 2). The claimed temperature range overlaps the prior art temperature range. It is further noted that Hwang teaches various gelation time periods. Specifically Gel 0 (0% gelatin) and Gel 30 (30% gelatin) gelled in 10 minutes.  Gel 50 and gel 80 required about 30 minutes (Fabrication of alginate hydrogels using agarose molds, right column, first paragraph, page 5). Thus, Hwang teaches a time period ranging from about 10 minutes to about 30 minutes (claimed range lies within the prior art range).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rana, in view of Osateerakum and Hwang, as applied to claims 1-3, 5 and 12 above, and further in view of Zhao et al., (Biofabrication 6 (2014) 035001 (pages 1-10); previously cited) (“Zhao”).
The teaching of Rana, in view of Osateerakum and Hwang, is set forth above.
Regarding claim 6, it is noted the teaching of Rana, in view of Osateerakum and Hwang, does not further teach the cell-laden hydrogels comprise the cancer cell types recited in claim 6.  However, Zhao is directed to preparing cancer tumor models wherein HeLa cancer cells are combined with a mixture of gelatin, alginate and fibrinogen to construct an in-vitro tumor model for formation of cellular spheroids.  Zhao teaches that over 10 million new cases of cancer are diagnosed worldwide each year, thus a need exists for in vitro tumor models that simulate physiological environments, specifically in vitro cervical tumor models (1. Introduction, pages 1-2).
Thus, Zhao has established it was well-known that cancer cell-laden hydrogels could be successfully prepared for use in in vitro cancer tumor models.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to prepare HeLa cell-laden hydrogels, as the cell-laden hydrogel in the method of the prior art.
 The person of ordinary skill in the art would have been motivated to modify the cell-laden hydrogels of the combined prior art to include HeLa cancer cells, as taught by Zhao, for the predictable result of successfully preparing cancer tumor models, thus meeting the limitation of claim 6.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Zhao with the cited prior art because each of these teachings are directed at using cell-laden hydrogels as cell/tissue scaffolds.	

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rana, in view of Osateerakum and Hwang, as applied to claims 1-3, 5 and 12 above, and further in view of Zhao et al., (US 2019/0070826, supported by provisional application 62/310799 filed on Mar. 20, 2016; see PTO-892) (“US ‘826”), as evidenced by ISCID Encyclopedia of Science and Philosophy (Internet Archive, Wayback Machine; see PTO-892) (“ISCID”).
The teaching of Rana, in view of Osateerakum and Hwang, is set forth above.
Regarding claim 7, it is noted that Hwang does not further teach whether or not the agarose solution (casting gel solution) further comprises a pH indicator which changes the color of the solution according to a change of pH.  However, US ‘826 is directed to hydrogel structures (Abstract) wherein, pH indicator solution (universal pH indicator) was used to visualize pH changes within the hydrogel (paragraph [0076]).  Thus, US ‘826 has established it was well known to include pH indicators within hydrogels for the purpose of visualizing pH changes within the hydrogel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pH indicators within the prior art hydrogel for the purpose of visualizing pH changes within the hydrogel.
The person of ordinary skill in the art would have been motivated to modify the agarose casting gel solution of Hwang to include a pH indicator for the predictable result of successfully monitoring the pH changes within the hydrogel during the diffusion of the calcium ions from the agarose mold, thus meeting the limitation of claim 7.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of US ‘826 and the cited prior art because each of these teachings are directed at preparing hydrogel structures.
Regarding claim 8, Hwang teaches the casting gel mold comprises agarose, thus meeting the limitation of claim 8.
Regarding claim 9, Hwang teaches the divalent cation aqueous solution is CaCl2 (calcium chloride), thus meeting the limitation of claim 9.	
Regarding claim 10, it is noted that US ‘826 teaches the pH indicator is universal pH indicator.  ISCID evidences that universal pH indicator comprises phenolphthalein.  Thus, US ‘826’s disclosed pH indicator meets the limitation of claim 10.
Regarding claim 11, ISCID evidences the pH indicator changes the color of the solution under acidic conditions (i.e. Red, Orange, Yellow) and under alkaline conditions (Blue, Purple). Thus, US ‘826’s disclosed pH indicator meets the limitations of claim 11.

Response to Remarks/Amendment
Rejections under 35 USC 103:
As to Applicant’s remarks regarding the previous rejection of claim 1 under 35 USC 103 over Rana, in view of Tang, and the previous rejection of dependent claims 7-11 over Rana, in view of Tang and Zhu, as evidenced by ATCC, as discussed at Applicant’s remarks (page 8), Applicant’s remarks have been fully considered, but are not found persuasive in view of the new ground of rejection set forth above.
In response, in view of Applicant’s claim amendments, it is noted the previous rejections under 35 USC 103 have been withdrawn.  The newly amended limitations are addressed above. Specifically, claims 1-3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rana, in view of Osateerakum and Hwang; claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rana, in view of Osateerakum and Hwang, and further in view of Zhao; claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rana, in view of Osateerakum and Hwang, and further in view of “US ‘826”, as evidenced by ISCID.
Further regarding Applicant’s remarks that Rana does not exemplify mixing gelatin with alginate to prepare the cell mixed hydrogel, as discussed at Applicant’s remarks (page 8), it is noted that the newly cited reference to Osateerakum addresses the limitation of mixing gelatin and alginate to form the cell mixed hydrogel.

As to Applicant’s remarks regarding the previous rejection of claim 2 and the cited reference to Zhao, as discussed at Applicant’s remarks (page 9), Applicant’s remarks have been fully considered, but are not found persuasive.
In response, in view of Applicant’s claim amendments, claim 2 is now rejected under new grounds over the teaching of Rana, in view of Osateerakum and Hwang.
It is further noted that Zhao is now applied to the rejection of claim 6. Zhao is relied upon for the teaching of preparing cell-laden hydrogels comprising cancer cells, i.e. HeLa cells. Zhao teaches it is well-known to include cancer cells in cell-laden 
hydrogels for the predictable result of successfully preparing cancer tumor models.

	As to Applicant’s remarks regarding the reference to Zhu, as discussed at Applicant’s remarks (page 9), it is noted that Zhu is no longer applied.

Conclusion
No claim is allowed.  No claim is free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633